                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION

KATHY ANDERS,                                )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )
                                             )       No. 1:19-CV-00278-FDW
ANDREW M. SAUL,                              )
Commissioner of                              )
Social Security,                             )
                                             )
       Defendant.                            )

                                             ORDER

       THIS MATTER IS BEFORE the Court on Kathy Anders’ Motion for Attorneys’ Fees

(Doc. No. 18) and the Commissioner’s Response (Doc. No. 19) thereto. Upon review of the

briefs, the Court ORDERS Anders’ counsel to file a reply to the Commissioner’s responsive

pleading and address the reasonableness of her request for attorney’s fees under all applicable

law. Such reply shall be filed no later than December 21, 2020.

       IT IS SO ORDERED.


                                        Signed: December 16, 2020




         Case 1:19-cv-00278-FDW Document 20 Filed 12/16/20 Page 1 of 1
